DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 07/01/2022 after final rejection on 03/02/2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Claims 17-22 and 24-37 are now pending in this application.  Claims 17, 24 and 31, as currently amended, are presented for examination.  Claims 18-22, 25-30 and 32-37, as previously presented, are now presented again for examination.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,773,848. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are commensurate in scope. 
Claims 17-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,824,140. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are commensurate in scope. 
Claims 17-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,439,305. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are commensurate in scope. 
Claims 17-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,021,798. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are commensurate in scope. 
Claims 17-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,398,043.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are commensurate in scope. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-18, 20-22, 24-26, 28-31 and 34-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zadesky (US Publication 2006/0268528), Helvajian et al. (US Publication 2005/0135724), Ozolins et al. (US Publication 2004/0041504) and further in view of Sonoda et al. (US Patent 5,768,217). 
In re Claim 17, Zadesky discloses an electronic device comprising: a touch screen display (paragraph 0058); and a ceramic enclosure 550 enclosing the touch screen display and comprising: a top member formed from a first ceramic material and defining: a top portion of the enclosure positioned over the touch screen display; and an upper portion of a sidewall of the enclosure; and a bottom member formed from a second ceramic material and defining: a bottom portion of the enclosure positioned opposite to the top portion; and a lower portion of the sidewall of the enclosure.  See Zadesky, Figure 13 (showing distinct structures).  Zadesky also discloses an opening for the touch screen (See Figure 13). 
Zadesky does not explicitly disclose a glass enclosure.  However, Helvajian discloses the use of glass for a housing of a portable electronic device (i.e. cell phone). Helvajian further discloses and suggests a top portion 10 and a bottom portion 14 fused together, and wherein the glass is transparent (Helvajian, paragraphs 0006-0007, 0021).  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time before the claimed invention to have provided a glass housing, as taught in Helvajian, with the apparatus as otherwise disclosed in Zadesky. Helvajian discloses many benefits using glass. Helvajian, paragraph 0006.  Zadesky is also suggestive of the substitution due to the similar properties between ceramic and glass.  
Zadesky as modified by Helvajian does not specifically disclose an opaque coating around regions of the touch screen.  However, providing such is very common in the art.  For example, Ozolins discloses a transparent top member 200 with an opaque coating (paragraph 0037) disposed along an interior surface of the top member and defining an opening 210 for a display.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the claimed invention to have provided an opaque coating, as disclosed in Ozolins, with the apparatus as otherwise disclosed in Zadesky as modified by Helvajian, to improve the aesthetics of the apparatus by preventing perimeter regions of the display from being viewable to a user.  Ozolins, paragraph 0036-0037.  
Zadesky as modified by Helvajian also does not explicitly disclose an opaque coating disposed along an interior surface of the bottom member. However, providing such is very common in the art. For example, Sonoda discloses a glass enclosure comprising a glass member 5, wherein the glass member 5 comprises an opaque coating 23 disposed along an interior surface of the glass member 5.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the claimed invention to have provided an opaque coating, as disclosed in Sonoda, with the apparatus as otherwise disclosed in Zadesky as modified by Helvajian, to improve the aesthetics of the apparatus by preventing perimeter regions of the bottom member from being visible to a user. See Sonoda, col. 1 ll. 65-67, col. 2 ll. 1-2.  The combination is suggestive in that both Sonoda and Helvajian disclose antenna components at peripheral regions of a glass member, the opaque layer in Sonoda being used to hide the antenna regions. See Helvajian, paragraph 0027.  
In re Claim 18, Zadesky as modified by Helvajian discloses wherein the transparent top member is attached to the bottom member along a seam that extends along the sidewall of the glass enclosure.  See Zadesky, Figure 13.
In re Claim 20, Zadesky as modified by Helvajian discloses wherein the transparent top member and the bottom member define a hermetically sealed inner volume.  See Zadesky, Figure 13 and associated disclosure.
In re Claim 21, Zadesky as modified by Helvajian discloses wherein the upper portion of the sidewall, defined by the transparent top member, and the lower portion of the sidewall, defined by the bottom member, define a continuously curved exterior profile of the glass enclosure.  See Zadesky, Figure 13. 
In re Claim 22, Ozolins discloses an opaque coating (paragraph 0037) in regions where a display 110 is not desired to be shown.  Zadesky as modified by Helvajian and Ozolins discloses the limitations as noted above, but does not explicitly disclose the opaque coating extending into the sidewall regions.  However, given the strong suggestions in Ozolins regarding having opaque coating in regions where a display is not shown, it would have been obvious to a person having ordinary skill in the art of portable electronics to have extended the opaque coating as it has been held that a mere change in location of parts to that which is otherwise disclosed in the prior art would have been an obvious modification to a person of ordinary skill.  See MPEP §2144.04(VI).  
In re Claim 24, Zadesky discloses a portable electronic device comprising: a display (paragraph 0058); and an enclosure 550 surrounding the display and comprising: a first member formed from a first ceramic material and defining: a front surface of the enclosure (See Figure 13); and a set of upper side surfaces of the enclosure (See Figure 13); a second member formed from a second ceramic material (See Figure 13) and defining: a rear surface of the enclosure (See Figure 13); and a set of lower side surfaces of the enclosure. See Zadesky, Figure 13 (showing distinct structures).  Zadesky also discloses an opening for the touch screen (See Figure 13). 
Zadesky does not explicitly disclose a glass enclosure.  However, Helvajian discloses the use of glass for a housing of a portable electronic device (i.e. cell phone). Helvajian further discloses and suggests a top portion 10 and a bottom portion 14 fused together, and wherein the glass is transparent (Helvajian, paragraphs 0006-0007, 0021).  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time before the claimed invention to have provided a glass housing, as taught in Helvajian, with the apparatus as otherwise disclosed in Zadesky. Helvajian discloses many benefits using glass. Helvajian, paragraph 0006.  Zadesky is also suggestive of the substitution due to the similar properties between ceramic and glass.  
Zadesky as modified by Helvajian does not specifically disclose an opaque coating around regions of the touch screen.  However, providing such is very common in the art.  For example, Ozolins discloses a transparent top member 200 with an opaque coating (paragraph 0037) disposed along an interior surface of the top member and defining an opening 210 for a display.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the claimed invention to have provided an opaque coating, as disclosed in Ozolins, with the apparatus as otherwise disclosed in Zadesky as modified by Helvajian, to improve the aesthetics of the apparatus by preventing perimeter regions of the display from being viewable to a user.  Ozolins, paragraph 0036-0037. 
Zadesky as modified by Helvajian also does not explicitly disclose an opaque coating disposed along an interior surface of the bottom member. However, providing such is very common in the art. For example, Sonoda discloses a glass enclosure comprising a glass member 5, wherein the glass member 5 comprises an opaque coating 23 disposed along an interior surface of the glass member 5.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the claimed invention to have provided an opaque coating, as disclosed in Sonoda, with the apparatus as otherwise disclosed in Zadesky as modified by Helvajian, to improve the aesthetics of the apparatus by preventing perimeter regions of the bottom member from being visible to a user. See Sonoda, col. 1 ll. 65-67, col. 2 ll. 1-2.  The combination is suggestive in that both Sonoda and Helvajian disclose antenna components at peripheral regions of a glass member, the opaque layer in Sonoda being used to hide the antenna regions. See Helvajian, paragraph 0027.  
In re Claim 25, Zadesky discloses wherein the set of upper side surfaces abuts the set of lower side surfaces along an interface.  See Zadesky, Figure 13. 
In re Claim 26, Zadesky as modified by Helvajian discloses wherein the transparent first member is attached to the second member along the interface.  See Zadesky, Figure 13. 
In re Claim 28, Zadesky as modified by Helvajian discloses wherein the transparent first member has a first uniform thickness along a front portion defining the front surface and along a first side portion defining one or more of the set of upper side surfaces.  See Zadesky, Figure 13.
In re Claim 29, Zadesky as modified by Helvajian discloses wherein the second member has a second uniform thickness along a rear portion defining the rear surface and along a second side portion defining one or more of the set of lower side surfaces.  See Zadesky, Figure 13.
In re Claim 30, Zadesky as modified by Helvajian and Ozolins discloses wherein: the display is adhered to a first portion of the inner surface of the transparent first member and the opaque layer is adhered to a second portion of the inner surface that surrounds the first portion.  See Zadesky, Figure 13; Ozolins paragraphs 0036-0038.
In re Claim 31, Zadesky discloses a device enclosure 505 comprising: a first ceramic component (See Figure 13) defining a front surface and a first sidewall of the device enclosure, the first ceramic component defining a display window for a display (paragraph 0058) to be positioned within the device enclosure; and a second ceramic component defining a rear surface and a second sidewall of the device enclosure, the second sidewall of the second ceramic component coupled to the first sidewall of the first ceramic component. See Zadesky, Figure 13 (showing distinct structures).  Zadesky also discloses an opening for the touch screen (See Figure 13). 
Zadesky does not explicitly disclose a glass enclosure.  However, Helvajian discloses the use of glass for a housing of a portable electronic device (i.e. cell phone). Helvajian further discloses and suggests a top portion 10 and a bottom portion 14 fused together, and wherein the glass is transparent (Helvajian, paragraphs 0006-0007, 0021).  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time before the claimed invention to have provided a glass housing, as taught in Helvajian, with the apparatus as otherwise disclosed in Zadesky. Helvajian discloses many benefits using glass. Helvajian, paragraph 0006.  Zadesky is also suggestive of the substitution due to the similar properties between ceramic and glass.  
Zadesky as modified by Helvajian does not specifically disclose an opaque coating around regions of the touch screen.  However, providing such is very common in the art.  For example, Ozolins discloses a transparent top member 200 with an opaque coating (paragraph 0037) disposed along an interior surface of the top member and defining an opening 210 for a display.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the claimed invention to have provided an opaque coating, as disclosed in Ozolins, with the apparatus as otherwise disclosed in Zadesky as modified by Helvajian, to improve the aesthetics of the apparatus by preventing perimeter regions of the display from being viewable to a user.  Ozolins, paragraph 0036-0037.  
Zadesky as modified by Helvajian also does not explicitly disclose an opaque coating disposed along an interior surface of the bottom member. However, providing such is very common in the art. For example, Sonoda discloses a glass enclosure comprising a glass member 5, wherein the glass member 5 comprises an opaque coating 23 disposed along an interior surface of the glass member 5.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the claimed invention to have provided an opaque coating, as disclosed in Sonoda, with the apparatus as otherwise disclosed in Zadesky as modified by Helvajian, to improve the aesthetics of the apparatus by preventing perimeter regions of the bottom member from being visible to a user. See Sonoda, col. 1 ll. 65-67, col. 2 ll. 1-2.  The combination is suggestive in that both Sonoda and Helvajian disclose antenna components at peripheral regions of a glass member, the opaque layer in Sonoda being used to hide the antenna regions. See Helvajian, paragraph 0027.
In re Claim 34, Zadesky as modified by Helvajian discloses wherein; the transparent first glass component is thermoformed to define a first curved exterior surface; and the second glass component is thermoformed to define a second curved exterior surface.  Helvajian, paragraph 0020.
In re Claim 35, Zadesky as modified by Helvajian discloses wherein the first curved exterior surface and the second curved exterior surface define a continuously curved exterior profile of the device enclosure.  See Zadesky, Figure 13.
In re Claim 36, Zadesky as modified by Helvajian discloses wherein the transparent first glass component and the second glass component are chemically strengthened. Helvajian paragraphs 0006, 0009, 0018, 0022, 0028, 0037, 0041, 0044 and 0047.
In re Claim 37, Ozolins discloses wherein the opaque coating is an ink coating.  Ozolins, paragraph 0037.  Sonoda also discloses wherein the opaque coating is an ink coating. Sonoda, col. 1 ll. 65-67, col. 2 ll. 1-2.
Claims 19, 27 and 32-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zadesky (US Publication 2006/0268528), Helvajian et al. (US Publication 2005/0135724), Ozolins et al. (US Publication 2004/0041504), Sonoda et al. (US Patent 5,768,217) and further in view of Aitken et al. (US Publication 2004/0207314).
In re Claims 19, 27 and 32-33, Zadesky as modified by Helvajian, Ozolins and Sonoda discloses the limitations as noted above, but does not explicitly disclose fused or frit bonding of the top member and bottom member.  However, such techniques were known in the art.  For example, Aitken discloses a transparent top member 102 formed of glass material and a transparent bottom member 107 formed of glass material, wherein the top member and the bottom member are fused together using a frit bonding technique. Aitken, paragraphs 0032-0037.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before applicant’s claimed invention to have used a frit bonding technique, such as that disclosed in Aitken, to fuse the top and bottom glass members as otherwise taught by Zadesky and Helvajian, so as to seamlessly connect the members for improved aesthetics as well as to provide a hermetically sealed enclosure for the electronics located therein. Aitken, paragraphs 0012 and 0030-0032. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841